PER CURIAM:
Jeroline Deloris Morris appeals the district court’s order dismissing her civil action alleging employment discrimination. We dismiss Morris’ appeal of the district court’s March 15, 2006 order for lack of jurisdiction because the notice of appeal was untimely. Morris’ notice of appeal was filed on July 14, 2006, which was beyond the thirty-day appeal period. See Fed. R.App. P. 4(a)(1)(A).
Regarding Morris’ appeal of the district court’s June 28, 2006 order, we have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Morris v. Henrico County Pub. Schs., No. 3:06-cv-00051-REP (E.D. Va. June 28, 2006). We deny Morris’ motion to appoint counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.